DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 October 2020 has been entered.

Status of Claims
Claims 1-6 and 8-21 are pending in this application.
Claims 13-16 and 20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11 November 2019.

Claims 1-6, 8-12, 17-19, and 21 are examined.

Withdrawn Rejections
In light of Applicant’s amendment filed 08 October 2020, the following rejections are withdrawn: the rejection of claims 1-5, 9, 11, 12, 18, and 21 under 35 U.S.C. 103 as being unpatentable over Niichel; the rejection of claims 1-6, 9, 11, 12, 18, and 21 under 35 U.S.C. 103 as being unpatentable over Niichel in view of “CN ‘135; the rejection of claims 1-6, 8-12, 17, 18, and 21 under 35 U.S.C. 103 as being unpatentable over Niichel in view of CN ‘135 and Satoh; and the rejection of claims 1-5, 9, 11, 12, 18, 19, and 21 under 35 U.S.C. 103 as being unpatentable over Niichel in view of Gardiner.
However, new rejections are applied, as necessitated by Applicant’s amendment filed 08 October 2020 (see paragraphs 8-12, below).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The following rejections are newly applied, as necessitated by Applicant’s amendment filed 08 October 2020:
Claims 1, 4, 9, 11, 12, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bouquerand (US Patent 8,227,014, cited by Applicant in IDS filed 02 February 2021).
Regarding claim 1, Bouquerand teaches a particulate composition in the form of a large spherical glassy bead having a cross-sectional diameter greater than 5 mm (e.g., abstract), preferably between 5 mm and 15 mm (e.g., col. 3, lines 13-16).  This range overlaps that of the claimed invention.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05 I.  Applications include use in consumer products, such as a foodstuff or beverage (e.g., col. 1, lines 20-25; col. 3, lines 3-4; claim 4).  While Bouquerand does not explicitly state the beads are “chewable”, it is noted that the beads may be used in products which are to be chewed (e.g., chewing gum), and thus the skilled artisan would reasonably expect the beads may be chewed.  The beads comprises an encapsulating carrier composition essentially made of fibrous materials, more particularly dietary fibres (e.g., col. 2, lines 16-18), with amounts of flavor material of up to 15% by weight (e.g., col. 5, lines 43-45), and thus the beads comprise more than 50% dietary fibers.  Regarding the absence of a thickening agent, Bouquerand does not explicitly require the presence of a thickening agent, and also teaches suitable applications include liquids without a thickening agent such as soups, and thus the skilled artisan would reasonably expect the composition may be formulated without a thickening.
Regarding the amount of beads in the composition, Bouquerand does not generally teach an amount of beads in the composition.  However, Bouquerand does 
Regarding the energy content of the beads and composition (claims 1, 4, 21), Bouquerand teaches the beads are sugarless and non-cariogenic (e.g., abstract, col. 3, lines 30-37), and thus the skilled artisan would reasonably expect the energy content of the composition to be below 100 kJ/100g (claim 1), and/or the energy content of the beads to be below 500 kJ/100g (claim 4) or below 50 kJ/100g (claim 21), absent evidence otherwise.
Regarding claims 9 and 18, Bouquerand teaches flavor material as additives in its beads (e.g., abstract; col. 5, lines 43-60).
Regarding claim 11, Bouquerand teaches the beads are preferably spherical (i.e., round; e.g., col. 3, lines 15-16).
Regarding claim 12, Bouquerand teaches the beads are essentially made of fibrous materials, which are both sugarless and non-cariogenic (e.g., abstract).

Claims 1, 4-6, 9, 11, 12, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bouquerand as applied to claims 1, 3, 4, 9, 11, 12, 18, and 21  CN 103891935 (“CN ‘135”, English Abstract, cited by Applicant in IDS filed 20 December 2017).
The invention of Bouquerand is delineated above (see paragraph 8, above).
Specifically regarding claims 5 and 6 (and more generally regarding the remaining claims), Bouquerand does not specifically teach the beverage may be green tea.
CN ‘135 teaches a health preserving beverage comprising green tea and liquorice, wherein the produced tea has the benefits of clearing heat, resolving phlegm, reducing weight, slimming, improving eyesight and calming the liver (abstract).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to select a tea of green tea and liquorice as the medium of the composition of Bouquerand; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because the produced tea has the benefits of clearing heat, resolving phlegm, reducing weight, slimming, improving eyesight and calming the liver, as taught by CN ‘135, and Bouquerand teaches its beads may be in a beverage.

Claims 1, 4, 9, 11, 12, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bouquerand as applied to claims 1, 4, 9, 11, 12, 18, and 21 above, and further in view of Gallaher et al. (“Gallaher”, US 2003/0124170).
The invention of Bouquerand is delineated above (see paragraph 8, above).
Specifically regarding claims 2 and 3 (and more generally regarding the remaining claims), Bouquerand further teaches dietary fibers present are water-soluble 
Gallaher is in the field of viscous polysaccharides to reduce the percentage of body fat and the level of leptin in mammals (e.g., paragraph [0001]), and teaches suitable polysaccharides include water-soluble polysaccharides such as glucans, gums, and cellulose derivatives (e.g., paragraphs [0008]-[0014]); preferred are beta-glucan and hydroxypropyl methyl cellulose (e.g., paragraph [0015]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to select hydroxypropyl methylcellulose as the water-soluble polysaccharide in the composition of Bouquerand; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because HPMC is also known to be a water-soluble polysaccharide, and provides the additional benefits of reducing body fat, as taught by Gallaher, and Bouquerand already teaches its dietary fibers are water-soluble polysaccharides. 

Claims 1, 2-4, 8-10, 11, 12, 17, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bouquerand in view of Gallaher as applied to claims 1, 2-4, 9, 11, 12, 18, and 21 above, and further in view of CN ‘135 and Satoh et al. (“Satoh”, US Patent 5, 264,421).
The inventions of Bouquerand and Gallaher are delineated above (see paragraphs 8 and 9, above).  As noted above, Gallaher teaches HPMC is also known to 
Specifically regarding claims 8, 10, and 17 (and more generally regarding the remaining claims), Bouquerand does not specifically teach the active is a plant such as licorice (Glycyrrhiza glabra; claim 17) or a plant active such as glycyrrhizin (claim 10).  However, CN ‘135 already teaches liquorice, when in green tea, provides the benefits of clearing heat, resolving phlegm, reducing weight, slimming, improving eyesight and calming the liver.  Additionally, Satoh teaches the main component of liquorice, glycyrrhizin, is 150 times sweeter than sucrose, is widely used as a sweetener, and also is known to have pharmacological effects such as an antiulceration effect, and a protection effect against hepatopathy (e.g., col. 1, lines 10-20).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to select liquorice and/or its main component glycyrrhizin as the active in the beads of Bouquerand, thus arriving at the claimed invention, since doing so provides the benefits of sweetness, antiulceration effect, and a protection effect against hepatopathy, as taught by Satoh, as well as additional health benefits when present with green tea, as already taught by CN ‘135.
 
Claims 1, 4, 9, 11, 12, 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bouquerand as applied to claims 1, 4, 9, 11, 12, 18, and 21 above, and further in view of Gardiner et al. (“Gardiner”, US 2006/0210650, previously cited).

Specifically regarding claim 19 (and more generally regarding the remaining claims). Bouquerand does not specifically teach the presence of a mineral such as chromium polynicotinate.
Gardiner teaches chromium plays a role in the metabolism of glucose, and is necessary for energy production, and also assists in the production of insulin.  It helps to stabilize blood sugar levels and can be beneficial both for people with hypoglycemia and diabetes.  It is also important to the synthesis of cholesterol, fats, and proteins.  Chromium polynicotinate may be more effective than other types of chromium, as it provides a biologically active form of chromium, which is more absorbable in the body (e.g., paragraphs [0026] and [0027]).  Thus, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include chromium polynicotinate in the composition of Bouquerand, thus arriving at the claimed invention, since doing so provides the benefits of improved energy production and stabilization of blood sugar, as taught by Gardiner.




Conclusion
No claims are allowed at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496.  The examiner can normally be reached on Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BARBARA S FRAZIER/Examiner, Art Unit 1611